[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Lorain Cty. Bar Assn. v. Lewis, Slip Opinion No. 2021-Ohio-805.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2021-OHIO-805
                  LORAIN COUNTY BAR ASSOCIATION v. LEWIS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Lorain Cty. Bar Assn. v. Lewis, Slip Opinion No.
                                    2021-Ohio-805.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—Two-
        year suspension with conditions.
   (No. 2020-0971—Submitted January 13, 2021—Decided March 18, 2021.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2020-009.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Kenneth James Lewis, of North Ridgeville, Ohio,
Attorney Registration No. 0073002, was admitted to the practice of law in Ohio in
2000.
        {¶ 2} In 2009, we suspended his license for one year after finding that he
had forged a judge’s signature on a previously time-stamped judgment entry.
                            SUPREME COURT OF OHIO




Medina Cty. Bar Assn. v. Lewis, 121 Ohio St.3d 596, 2009-Ohio-1765, 906 N.E.2d
1102. In 2018, we suspended his license for two years, with the final six months
stayed, for giving a false written statement to the police about an alcohol-related
traffic incident. Lorain Cty. Bar Assn. v. Lewis, 152 Ohio St.3d 614, 2018-Ohio-
2024, 99 N.E.3d 404. We conditioned the stayed portion of that suspension on
Lewis’s compliance with a contract with the Ohio Lawyers Assistance Program
(“OLAP”) and his continued involvement with Alcoholics Anonymous. Id. at ¶ 17.
Although Lewis’s second suspension expired on May 30, 2020, he has not applied
for reinstatement and therefore remains under suspension.
       {¶ 3} In February 2020, relator, the Lorain County Bar Association,
charged Lewis with failing to communicate with and diligently represent a client in
a domestic-relations matter. Relator alleged that the misconduct occurred in early
2018, i.e., before we imposed Lewis’s second suspension. Lewis stipulated to the
charges. After a hearing, the Board of Professional Conduct issued a report finding
that Lewis had engaged in the charged misconduct and recommending that we
suspend him for two years, with the suspension retroactive to May 30, 2020.
Neither party has objected to the board’s report and recommendation.
       {¶ 4} Based on our review of the record, we adopt the board’s findings of
misconduct and recommended sanction.
                                   Misconduct
       {¶ 5} In June 2017, Sandra Deem retained Lewis to represent her in a
marriage-dissolution proceeding, and on December 5, 2017, the court entered a
judgment entry of dissolution. The entry required Lewis to prepare and submit
qualified domestic relations orders (“QDROs”) by February 28, 2018, in order to
divide the parties’ retirement assets. Lewis, however, failed to prepare the QDROs
and had no further communication with Deem after the court’s December 5
judgment entry. By April 2018, none of the retirement funds had been distributed.
Deem filed a grievance against Lewis in which she alleged that he had not only




                                        2
                               January Term, 2021




failed to submit the QDROs but also failed to return phone calls from her and her
ex-husband inquiring about the status of the matter. Deem was later forced to retain
new counsel to complete the necessary QDROs. On May 4, 2020—about six weeks
before his disciplinary hearing—Lewis made restitution to Deem in the amount of
$2,490, which covered her costs for hiring new counsel and an outside company to
prepare the QDROs.
       {¶ 6} Based on this conduct, Lewis stipulated and the board found that he
had violated Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence
in representing a client), 1.4(a)(3) (requiring a lawyer to keep a client reasonably
informed about the status of a matter), and 1.4(a)(4) (requiring a lawyer to comply
as soon as practicable with reasonable requests for information from a client). We
agree with the board’s findings of misconduct.
                                     Sanction
       {¶ 7} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 8} The board found two aggravating factors—Lewis has a prior
disciplinary record and committed multiple offenses. See Gov.Bar R. V(13)(B)(1)
and (4). As mitigating factors, the board found that Lewis lacked a dishonest or
selfish motive, made restitution to Deem, and displayed a cooperative attitude
toward the disciplinary proceedings. See Gov.Bar R. V(13)(C)(2), (3), and (4). The
board also noted that Lewis expressed sincere regret for mishandling Deem’s case.
       {¶ 9} The parties jointly recommended that Lewis serve a two-year
suspension and submit to another OLAP assessment and that Lewis serve a one-
year term of monitored probation upon his reinstatement. The board noted that if
Lewis had had a clean disciplinary record, his misconduct here—neglect of a single
client matter—would likely warrant a public reprimand or a fully stayed




                                         3
                             SUPREME COURT OF OHIO




suspension. But considering Lewis’s two prior suspensions, the board recommends
the stipulated sanction, which it found to be within the range of appropriate
sanctions for previously disciplined attorneys who committed misconduct similar
to Lewis’s. See, e.g., Lorain Cty. Bar Assn. v. Haynes, 160 Ohio St.3d 308, 2020-
Ohio-1570, 156 N.E.3d 867 (imposing a conditionally stayed six-month suspension
on an attorney who failed to timely file a QDRO on behalf of a domestic-relations
client; the attorney had one prior disciplinary case); Disciplinary Counsel v. Engel,
154 Ohio St.3d 209, 2018-Ohio-2988, 113 N.E.3d 481 (imposing a two-year
suspension, with 18 months conditionally stayed, on an attorney whose misconduct
included neglecting a single client’s matter; the attorney had two prior disciplinary
cases); Trumbull Cty. Bar Assn. v. Braun, 133 Ohio St.3d 541, 2012-Ohio-5136,
979 N.E.2d 326 (indefinitely suspending an attorney in a default proceeding for
misconduct that included neglecting a single client’s matter; the attorney had one
prior disciplinary case and had been found in contempt of our disciplinary order in
that case).
        {¶ 10} Because this disciplinary matter was pending when Lewis’s second
suspension expired and because Gov.Bar R. V(24)(C)(4) prohibits us from
reinstating a suspended attorney if formal disciplinary proceedings are pending
against the attorney, the board recommends that Lewis’s suspension be retroactive
to May 30, 2020, the date after which he would have been eligible to seek
reinstatement but for the pendency of this action. The board also recommends that
we subject Lewis’s reinstatement to certain conditions, including obtaining another
OLAP assessment and appointing a probation monitor to help Lewis comply with
OLAP’s recommendations. The board noted that there was no evidence that
Lewis’s history of alcohol abuse—as described in Lorain Cty. Bar Assn. v. Lewis,
152 Ohio St.3d 614, 2018-Ohio-2024, 99 N.E.3d 404—contributed to the
misconduct in this case. Nevertheless, the board accepted the parties’ stipulation
that another OLAP assessment is warranted.




                                         4
                                January Term, 2021




       {¶ 11} As previously explained, “it is reasonable and proper to consider [an
attorney’s] previous sanction * * * and to impose a harsher sanction than we might
otherwise impose for an attorney who committed comparable conduct but had no
prior discipline.” Disciplinary Counsel v. Dann, 134 Ohio St.3d 68, 2012-Ohio-
5337, 979 N.E.2d 1263, ¶ 20. After independently reviewing the record and
considering the aggravating and mitigating factors and relevant precedent, we agree
that a two-year suspension, with the board-recommended conditions on
reinstatement, is the appropriate sanction in this case.
                                     Conclusion
       {¶ 12} For the reasons explained above, Kenneth James Lewis is suspended
from the practice of law in Ohio for two years, with the suspension commencing
on May 30, 2020. In addition to the requirements of Gov.Bar R. V(24), Lewis’s
reinstatement shall be subject to the requirements that he (1) obtain an OLAP
assessment and comply with any recommendations resulting from that assessment
and (2) complete six hours of continuing legal education in law-office management,
in addition to the other requirements of Gov.Bar R. X. Upon reinstatement, Lewis
shall complete a one-year period of monitored probation in accordance with
Gov.Bar R. V(21) focusing on his compliance with any recommendations made by
OLAP. Costs are taxed to Lewis.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                _________________
       O’Toole, McLaughlin, Dooley & Pecora Co., L.P.A., Matthew A. Dooley,
and Michael R. Briach; and Charlita Anderson White, Bar Counsel, for relator.
       Kenneth J. Lewis, pro se.
                                _________________




                                          5